

101 S2012 IS: Downwinders Parity Act of 2021
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2012IN THE SENATE OF THE UNITED STATESJune 10, 2021Ms. Sinema (for herself, Mr. Kelly, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Radiation Exposure Compensation Act to include certain communities, and for other purposes.1.Short titleThis Act may be cited as the Downwinders Parity Act of 2021.2.Inclusion under the radiation exposure compensation actSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(1)in subparagraph (B)—(A)by striking that portion of; and(B)by striking that consists of townships 13 through 16 at ranges 63 through 71; and(2)in subparagraph (C), by inserting all acreage in any county all or part of which is located in before that part.3.ReportNot later than 180 days after the date of enactment of this Act, the Attorney General shall submit to the relevant committees of the Senate and the House of Representatives a report that outlines efforts to educate and conduct outreach to persons made newly eligible for benefits under the amendments made by section 2.